Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1, 3-18, 20 and 21 filed on December 11, 2021 have been fully considered. In view of the amendment of the independent claims 1 and 8, and further in view of applicant’s arguments, the rejection of all the pending claims has been withdrawn. Thus, current application is in condition for allowance.   


Allowable Subject Matter
Claims 1, 3-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 8 and 17,  none of the previously cited prior arts teach the feature of : “…each of the first imaging system and the second imaging system is configured to constrain a plurality of chief rays that are incident along the first edge and the second edge of the common adjacent edge to be substantially parallel and form the first image and the second image with minimal or no parallax along the common adjacent edge…,” as recited in claim 1; “…the first imaging system and the second imaging system configured to constrain a
plurality of chief rays that are incident along adjacent edges of the first lens and the second lens to be substantially parallel and form adjacent images with minimal or no parallax along the 
	The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 8 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488